--------------------------------------------------------------------------------

 
Exhibit 10.9

REGISTRATION RIGHTS AGREEMENT
 
THIS AGREEMENT is made and entered into as of this 31st day of May, 2005, by and
among JAMES RIVER COAL COMPANY, a Virginia corporation (the “Company”), and the
persons whose names appear in the signature pages hereto under the caption
“Shareholders” (collectively, the “Shareholders” and individually a
“Shareholder”).
 
W I T N E S S E T H:
 
WHEREAS, in connection with the acquisition of Triad Mining, Inc., the Company
issued 338,295 shares of its Common Stock, to the Shareholders (such shares
issued in such acquisition are referred to herein as the “Shares”); and
 
WHEREAS, the Shares have not been registered under the Securities Act of 1933,
as amended (the “Securities Act”); and
 
WHEREAS, the Shareholders may desire to register some or all of the Shares under
the Securities Act at a future date; and
 
WHEREAS, the Company has previously granted “piggyback” registration rights with
respect to 4,544,708 shares of its Common Stock (the “Initial Registrable
Shares”) pursuant to that certain Registration Rights Agreement dated May 6,
2004, among the Company and the signatories thereto (collectively, the “Initial
Holders”); and
 
WHEREAS, the parties hereto desire to provide the Shareholders with certain
demand and “piggyback” registration rights with respect to the sale of all or a
portion of the Shares;
 
NOW, THEREFORE, for and in consideration of the premises and the mutual
covenants and agreements contained herein, and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
 
1.   Definitions. As used herein, unless the context otherwise requires, the
following capitalized terms shall have the meanings set forth below:
 
(a)  “Commission” means the Securities and Exchange Commission or any other
federal agency at the time administering the Securities Act.
 
(b)  “Common Stock” means the Company’s common stock, par value $0.01 per share.
 
(c)  “Consulting Agreements” means the Consulting Agreements between the Company
and each of Joseph A. Aull and Tim Aull, dated the date hereof.
 
 

--------------------------------------------------------------------------------


 
(d)  “Exchange Act” means the Securities Exchange Act of 1934, as amended (or
any similar successor statute), and the rules and regulations thereunder, all as
the same shall be in effect at the time.
 
(e)  “Material Event” means any event as a result of which any prospectus
included in a registration statement, as then in effect, includes an untrue
statement of a material fact or omits to state any material fact required to be
stated therein or necessary to make the statements therein, in the light of the
circumstances under which they were made, not misleading.
 
(f)  “Performance Shares” means the shares of Common Stock, if any, issued by
the Company pursuant to Section ___ of the Consulting Agreements.
 
(g)  “Person” means any individual, corporation, association, partnership,
business trust, joint stock company, limited liability company, unincorporated
association, joint venture or other entity, or governmental or political
subdivision or agency thereof.
 
(h)  “Registrable Securities” means (i) the Shares; (ii) the Performance Shares;
and (iii) any other securities issued or issuable in respect of or in exchange
for any of the Shares or Performance Shares by way of a stock dividend or other
distribution on the Shares or Performance Shares, stock split or in connection
with a combination of shares, recapitalization, merger, consolidation,
reclassification or exchange offer.
 
(i)  “Registration Expenses” means all expenses incident to the Company's
performance of or compliance with Article 2 or Article 3, including, without
limitation, all Commission filing fees and National Association of Securities
Dealers, Inc. or stock exchange listing fees, all fees and expenses of complying
with state securities or blue sky laws, all printing expenses, the fees and
disbursements of counsel for the Company and of its independent public
accountants, including the expenses of any special audits or “cold comfort”
letters required by or incident to such performance and compliance; provided,
however, that Registration Expenses do not include (i) the fees and costs of
counsel and advisors to the selling Shareholders, (ii) underwriting discounts
and commissions, and (iii) transfer taxes, if any, relating to sale of shares by
the Shareholders.
 
2.   Demand Registration under the Securities Act.
 
2.1    Number and Timing of Request. 
 
(a)  At any time after the date hereof, the holders of Registrable Securities
constituting at least thirty three percent (33%) of the total number of
Registrable Securities then outstanding may request the Company to register
under the Securities Act all of the Registrable Securities held by such
requesting holder(s).
 
(b)  The holders of the Registrable Securities may make only one such
registration request; provided, however, that if, subsequent to such request,
the Company issues any Performance Shares, Joseph A. Aull and Tim Aull shall
collectively have the right to make one additional such request (the “Second
Demand”).
 
2

--------------------------------------------------------------------------------


 
(c)  Promptly following receipt of any request under this Section 2.1, the
Company shall immediately notify all other Shareholders, and shall use its
reasonable best efforts to register under the Securities Act, for public sale in
the manner specified in Section 2.4, the total number of shares of Registrable
Securities specified in the original request and in any requests received from
the other Shareholders within twenty (20) days after receipt of such notice from
the Company.
 
(d)  Notwithstanding anything in this Agreement to the contrary, the Company
shall not, under any circumstances, be required to file a registration statement
with the Commission to register any Registrable Securities prior to November 28,
2005 (the “Lockup Date”).
 
2.2  Right to Delay Registration. If, at the time the Company receives a request
for registration under this Article 2, in the good faith judgment of the board
of directors of the Company a non-public material event has occurred and is
continuing or is likely to occur within ninety (90) days and public disclosure
thereof would have a material adverse affect on the Company or on the proposed
material transaction involving the Company, then the Company may, at its option,
delay the imposition of its obligations under this Article 2 for up to ninety
(90) days; provided, however, if the Company elects to delay such obligations,
the holders of a majority of the Registrable Securities requesting such
registration may elect to withdraw such registration request, and, if such
request is withdrawn in its entirety, such request shall not count as a request
hereunder.
 
2.3  Other Securities. The Company shall be entitled to include in any
registration statement referred to in this Article 2, for sale in the manner
specified herein, shares of Common Stock to be sold by or for the account of
other Persons who may then be holding “piggyback” registration rights,
including, without limitation the Initial Holders.
 
2.4  Registration Procedure. If and whenever the Company is required to effect
the registration of any Registrable Securities under the Securities Act as
provided in this Article 2, the Company will (subject to Section 2.1(d)), as
expeditiously as reasonably possible:
 
(a)  prepare and file with the Commission a registration statement on Form S-1
or S-3 under the Securities Act, and use its reasonable best efforts to cause
such registration statement to become and remain effective until all Registrable
Securities covered by such registration statement have been sold. Such
registration statement shall be filed as a “shelf registration” pursuant to Rule
415 promulgated under the Securities Act, providing for the sale of shares
included therein on a delayed or continuous basis;
 
(b)  prepare and file with the Commission such amendments and supplements to
such registration and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of the Registrable Securities covered by such registration
statement, including such amendments and supplements as may be necessary to
reflect the intended method of disposition;
 
(c)  use its reasonable best efforts to cause such registration statement to be
declared effective by the Commission under the Securities Act as soon as
 
3

--------------------------------------------------------------------------------


 
practicable to permit the disposition of the Registrable Securities by the
holders on The Nasdaq National Market or such other exchange or market upon
which the Company’s shares are traded;
 
(d)  make available for inspection by any Shareholder covered by any
registration statement filed pursuant to this Agreement all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Shareholder in connection with such registration statement. Records which the
Company determines in good faith to be confidential and which it notifies the
Shareholders are confidential shall not be disclosed by the Shareholders unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public. Each Shareholder agrees by acquisition of its
Registrable Securities that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company's expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;
 
(e)  provide a legal opinion of the Company's outside counsel, dated the
effective date of any registration statement filed pursuant to this Agreement
(and, if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature (in a form reasonably
acceptable to the holders of a majority of the Registrable Securities included
in the registration);
 
(f)  make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of any registration statement filed pursuant to
this Agreement or of any order preventing or suspending the use of any
preliminary prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment;
 
(g)  if requested by any holder of Registrable Securities covered by any
registration statement filed pursuant to this Agreement, promptly incorporate in
a prospectus supplement or post-effective amendment such information as such
holder reasonably requests to be included therein, including, without
limitation, with respect to the number of Registrable Securities being sold by
such holder, the purchase price being paid therefor and with respect to any
other terms of any underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 
4

--------------------------------------------------------------------------------


 
(h)  provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after the
effective date of such registration statement;
 
(i)  if the Company shall maintain the listing of any shares of Common Stock on
The Nasdaq National Market or any other securities exchange or national market
system, use its reasonable best efforts to list all Registrable Securities
covered by such registration statement on any securities exchange or national
market system on which any of the Registrable Securities are then listed;
 
(j)  promptly notify each seller of Registrable Securities:


(A)  when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;


(B)  of any written comments from the Commission with respect to any filing
referred to in clause (i) and of any written request by the Commission for
amendments or supplements to such registration statement or prospectus;


(C)  of the notification to the Company by the Commission of its initiation of
any proceeding with respect to the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement; and


(D)  of the receipt by the Company of any notification with respect to the
suspension of the effectiveness of such registration statement;
 
(k)  furnish to each seller of Registrable Securities covered by any
registration statement filed pursuant to this Agreement such number of conformed
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits and documents incorporated by
reference), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 promulgated under the
Securities Act relating to such holder's Registrable Securities, and such other
documents as such seller may reasonably request to facilitate the intended
disposition of its Registrable Securities;


(l)  register or qualify all Registrable Securities covered by any registration
statement filed pursuant to this Agreement under such other securities or blue
sky laws of such jurisdictions as each seller of Registrable Securities shall
reasonably request, to keep such registration or qualification in effect for so
long as such registration statement remains in effect, and take any other action
which may be reasonably necessary or advisable to enable such seller of
Registrable Securities to consummate the disposition in such jurisdictions of
the Registrable Securities owned by such seller of Registrable Securities,
except that the Company
 
5

--------------------------------------------------------------------------------


 
shall not for any such purpose be required (i) to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this Paragraph (l) be obligated to be so qualified, (ii)
to subject itself to taxation in any such jurisdiction or (iii) to take any
action which would subject it to general service of process in any jurisdiction
wherein it would not but for the requirements of this Paragraph (l) be so
subject;


(m)  notify each seller of Registrable Securities covered by any registration
statement filed pursuant to this Agreement, (A) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, (B) of
the happening of any event as a result of which any prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (C) at the request of any such
seller of Registrable Securities, promptly prepare and furnish to such seller of
Registrable Securities a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;


(n)  make available for inspection by any seller of Registrable Securities
covered by any registration statement filed pursuant to this Agreement, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in the registration statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been made generally
available to the public. Each seller of Registrable Securities agrees by
acquisition of its Registrable Securities that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential; and


(o)  enter into such customary agreements and take all such other reasonable
actions as the holders of a majority of the Registrable Securities included in
any registration statement filed pursuant to this Agreement reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, that no holder of Registrable Securities shall have any
indemnification or contribution obligation inconsistent with Section 6 hereof.
 
6

--------------------------------------------------------------------------------


 
2.5  Underwriter; Expenses. (a) The Company shall not be required to use an
underwriter in connection with any registration under this Article 2, and the
Company shall select counsel and accountants to prepare the registration
statement requested hereunder.
 
(b)  The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Article 2;
provided that such fees or expenses for which the Company shall not be liable
shall be borne by all holders pro rata on the basis of the amount of securities
so registered; provided, however, that if any such cost or expense is
attributable solely to one selling Shareholder and does not constitute a normal
cost or expense of such a registration, such cost or expense shall be allocated
to that selling Shareholder.
 
3.   "Piggyback" Registration Under the Securities Act.
 
3.1    “Piggyback Rights.
 
(a)  Right to Include Registrable Securities. If the Company at any time after
the date hereof while Registrable Securities are outstanding, proposes to
register any shares of its Common Stock under the Securities Act (other than by
a registration on Form S-4, Form S-8 or any successor or similar forms, or a
registration effected pursuant to the Second Demand) whether or not for sale for
its own account, then it shall give written notice to all holders of Registrable
Securities of the proposed filing, and the notice shall inform such holders of
their rights under this Section 3.1. Upon the written request of any such
holder, made within thirty (30) days after receipt of any such notice by the
Company, to register any of its Registrable Securities (which request shall
specify the Registrable Securities intended to be disposed of by such holder),
the Company will use its reasonable best efforts to cause such Registrable
Securities to be included among the securities to be covered by the registration
statement otherwise proposed to be filed by the Company, all to the extent
requisite to permit the sale or other disposition of such Registrable Securities
by the holder. Anything herein to the contrary notwithstanding, if at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall in good faith determine for any reason
not to register or to delay registration of such securities, then the Company
may, at its election, give written notice of such determination to each holder
of Registrable Securities and, thereupon, (i) in the case of a determination not
to register, shall be relieved of its obligation under this Section 3.1 to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), and (ii) in the case of a determination to delay registration, shall
be permitted to delay the registration of any Registrable Securities, for the
same period as the delay in registering such other securities. Any holder of
Registrable Securities may withdraw its request for inclusion, in whole or in
part, at any time at least forty-eight (48) hours prior to the effective time of
the registration statement for such offering. The Company will pay all
Registration Expenses in connection with each registration of Registrable
Securities requested pursuant to this Section 3.1; provided that such fees or
expenses for which the Company shall not be liable shall be borne by all holders
pro rata on the basis of the amount of securities so registered; provided,
however, that if any such cost or expense is attributable solely to
 
7

--------------------------------------------------------------------------------


 
one selling Shareholder and does not constitute a normal cost or expense of such
a registration, such cost or expense shall be allocated to that selling
Shareholder.
 
(b)  Priority in Cutback Registrations. If the managing underwriter with respect
to a registration under this Section 3.1 advises the Company that, in its
opinion, the number of securities requested to be included in such registration
(including securities of the Company which are not Registrable Securities)
exceed the number which can be sold in such offering without a reduction in the
anticipated number of, or in the selling price anticipated to be received for,
the securities to be sold in such public offering, then: (i) if such
registration is a primary registration on behalf of the Company, the Company
will include therein: (x) first up to the full amount of securities to be
included therein for the account of the Company that, in the opinion of the
managing underwriter, can be sold, and (y) second, up to the full amount of the
Initial Registrable Shares and the Registrable Securities which the holders
thereof propose to include in such registration that, in the opinion of the
managing underwriter, can be sold without adversely affecting the success of the
offering; and (ii) if such registration is an underwritten secondary
registration on behalf of holders of equity securities of the Company, the
Company will include therein: (x) first up to the full amount of securities to
be included therein for the account of the Company that, in the opinion of the
managing underwriter, can be sold, (y) second, up to the full amount of the
Initial Registrable Shares and the Registrable Securities which the holders
thereof propose to include in such registration that, in the opinion of the
managing underwriter, can be sold, and (z) third, all other securities proposed
to be sold by any other Persons that, in the opinion of the managing
underwriter, can be sold without adversely affecting the success of the
offering.


To the extent that the number of securities held by any particular group to be
included in any such offering must, in the opinion of the managing underwriter,
be so reduced, the aggregate number of shares held by such group that, in the
opinion of the managing underwriter, can be sold in such offering, will be
allocated pro rata among the members of such group in proportion to the number
of securities eligible for registration in such offering held by each member of
such group (or, in the case of such a group other than the Initial Holders and
the Shareholders, in accordance with the priorities then existing among the
Company and such holders or, if none, as the Company may otherwise determine).
For purposes of the Section 3.1(b), the Initial Holders and the Shareholders
shall be considered as one group, and any reduction in shares to be registered
will be allocated pro rata as one group among the Initial Registrable Shares and
the Registrable Securities which the holders thereof propose to be included in
such registration.
 
(c)  Delay of Registration. No holder of Registrable Securities shall have any
right to take any action to restrain, enjoin or otherwise delay any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.
 
3.2  Registration Procedures. If and whenever the Company is required to use its
reasonable best efforts to effect the registration of any Registrable Securities
under the Securities Act as provided in Section 3.1, the Company will as
expeditiously as possible:
 
(a)  prepare and file with the Commission the appropriate registration statement
to effect such registration and use its reasonable best efforts to cause such
registration statement to become and remain effective for the period of the
disposition
 
8

--------------------------------------------------------------------------------


 
contemplated thereby; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities (and, under
the circumstances specified in Section 3.1(a), its securities which are
Registrable Securities) at any time prior to the effective date of the
registration statement relating thereto;
 
(b)  prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement, including such amendments and supplements as may be
necessary to reflect the intended method of disposition;
 
(c)  use its reasonable best efforts to cause such registration statement to be
declared effective by the Commission under the Securities Act as soon as
practicable to permit the disposition of the Registrable Securities by the
holders on The Nasdaq National Market or such other exchange or market upon
which the Company’s shares are traded;
 
(d)  make available for inspection by any Shareholder covered by any
registration statement filed pursuant to this Agreement all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Shareholder in connection with such registration statement. Records which the
Company determines in good faith to be confidential and which it notifies the
Shareholders are confidential shall not be disclosed by the Shareholders unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public. Each Shareholder agrees by acquisition of its
Registrable Securities that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company's expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;
 
(e)  provide a legal opinion of the Company's outside counsel, dated the
effective date of any registration statement filed pursuant to this Agreement
(and, if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature (in a form reasonably
acceptable to the holders of a majority of the Registrable Securities included
in the registration);
 
(f)  make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of any registration statement filed pursuant to
this Agreement or of any order preventing or suspending the use of any
preliminary prospectus and, if any such order is issued, to obtain the
withdrawal of any such order at the earliest possible moment;
 
(g)    if requested by any holder of Registrable Securities covered by any
registration statement filed pursuant to this Agreement, promptly incorporate in
a prospectus supplement or post-effective amendment such information as such
holder reasonably requests to be included therein, including, without
limitation, with respect to the number of Registrable Securities being sold by
such holder, the purchase price being paid therefor and with respect to any
other terms of any underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
(h)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after the
effective date of such registration statement;
 
(i)    if the Company shall maintain the listing of any shares of Common Stock
on The Nasdaq National Market or any other securities exchange or national
market system, use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
national market system on which any of the Registrable Securities are then
listed;
 
(j)    promptly notify each seller of Registrable Securities:


(A)   when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;


(B)   of any written comments from the Commission with respect to any filing
referred to in clause (i) and of any written request by the Commission for
amendments or supplements to such registration statement or prospectus;


(C)   of the notification to the Company by the Commission of its initiation of
any proceeding with respect to the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement; and


(D)   of the receipt by the Company of any notification with respect to the
suspension of the effectiveness of such registration statement;


(k)    furnish to each seller of Registrable Securities covered by any
registration statement filed pursuant to this Agreement such number of conformed
copies of such registration statement and of each amendment and supplement
thereto (in each case including all exhibits and documents incorporated by
reference), such number of copies of the prospectus contained in such
registration statement (including each preliminary prospectus and any summary
prospectus) and any other prospectus filed under Rule 424 promulgated under the
Securities Act relating to such holder's Registrable Securities, and such other
documents as such seller may reasonably request to facilitate the intended
disposition of its Registrable Securities;


(l)    register or qualify all Registrable Securities covered by any
registration statement filed pursuant to this Agreement under such other
securities or blue sky laws of such jurisdictions as each seller of Registrable
Securities shall reasonably request, to keep such registration or qualification
in effect for so long as such registration statement remains in effect, and take
any other action which may be reasonably necessary or advisable to enable such
seller of Registrable Securities to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller of Registrable
Securities, except that the Company

 
10

--------------------------------------------------------------------------------

 

shall not for any such purpose be required (i) to qualify generally to do
business as a foreign corporation in any jurisdiction wherein it would not but
for the requirements of this Paragraph (l) be obligated to be so qualified, (ii)
to subject itself to taxation in any such jurisdiction or (iii) to take any
action which would subject it to general service of process in any jurisdiction
wherein it would not but for the requirements of this Paragraph (l) be so
subject;


(m)     notify each seller of Registrable Securities covered by any registration
statement filed pursuant to this Agreement, (A) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, (B) of
the happening of any event as a result of which any prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (C) at the request of any such
seller of Registrable Securities, promptly prepare and furnish to such seller of
Registrable Securities a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;


(n)     make available for inspection by any seller of Registrable Securities
covered by any registration statement filed pursuant to this Agreement, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a misstatement
or omission in the registration statement, (ii) the release of such Records is
ordered pursuant to a subpoena or other order from a court of competent
jurisdiction or (iii) the information in such Records has been made generally
available to the public. Each seller of Registrable Securities agrees by
acquisition of its Registrable Securities that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential; and


(o)    enter into such customary agreements and take all such other reasonable
actions as the holders of a majority of the Registrable Securities included in
any registration statement filed pursuant to this Agreement reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, that no holder of Registrable Securities shall have any
indemnification or contribution obligation inconsistent with Section 6 hereof.

 
11

--------------------------------------------------------------------------------

 

2.5    Underwriter; Expenses. (a) The Company shall not be required to use an
underwriter in connection with any registration under this Article 2, and the
Company shall select counsel and accountants to prepare the registration
statement requested hereunder.
 
(b)    The Company will pay all Registration Expenses in connection with each
registration of Registrable Securities requested pursuant to this Article 2;
provided that such fees or expenses for which the Company shall not be liable
shall be borne by all holders pro rata on the basis of the amount of securities
so registered; provided, however, that if any such cost or expense is
attributable solely to one selling Shareholder and does not constitute a normal
cost or expense of such a registration, such cost or expense shall be allocated
to that selling Shareholder.
 
3.     "Piggyback" Registration Under the Securities Act.
 
3.1    “Piggyback Rights.
 
(a)    Right to Include Registrable Securities. If the Company at any time after
the date hereof while Registrable Securities are outstanding, proposes to
register any shares of its Common Stock under the Securities Act (other than by
a registration on Form S-4, Form S-8 or any successor or similar forms, or a
registration effected pursuant to the Second Demand) whether or not for sale for
its own account, then it shall give written notice to all holders of Registrable
Securities of the proposed filing, and the notice shall inform such holders of
their rights under this Section 3.1. Upon the written request of any such
holder, made within thirty (30) days after receipt of any such notice by the
Company, to register any of its Registrable Securities (which request shall
specify the Registrable Securities intended to be disposed of by such holder),
the Company will use its reasonable best efforts to cause such Registrable
Securities to be included among the securities to be covered by the registration
statement otherwise proposed to be filed by the Company, all to the extent
requisite to permit the sale or other disposition of such Registrable Securities
by the holder. Anything herein to the contrary notwithstanding, if at any time
after giving written notice of its intention to register any securities and
prior to the effective date of the registration statement filed in connection
with such registration, the Company shall in good faith determine for any reason
not to register or to delay registration of such securities, then the Company
may, at its election, give written notice of such determination to each holder
of Registrable Securities and, thereupon, (i) in the case of a determination not
to register, shall be relieved of its obligation under this Section 3.1 to
register any Registrable Securities in connection with such registration (but
not from its obligation to pay the Registration Expenses in connection
therewith), and (ii) in the case of a determination to delay registration, shall
be permitted to delay the registration of any Registrable Securities, for the
same period as the delay in registering such other securities. Any holder of
Registrable Securities may withdraw its request for inclusion, in whole or in
part, at any time at least forty-eight (48) hours prior to the effective time of
the registration statement for such offering. The Company will pay all
Registration Expenses in connection with each registration of Registrable
Securities requested pursuant to this Section 3.1; provided that such fees or
expenses for which the Company shall not be liable shall be borne by all holders
pro rata on the basis of the amount of securities so registered; provided,
however, that if any such cost or expense is attributable solely to
 

 
12

--------------------------------------------------------------------------------

 

 
one selling Shareholder and does not constitute a normal cost or expense of such
a registration, such cost or expense shall be allocated to that selling
Shareholder.
 
(b)    Priority in Cutback Registrations. If the managing underwriter with
respect to a registration under this Section 3.1 advises the Company that, in
its opinion, the number of securities requested to be included in such
registration (including securities of the Company which are not Registrable
Securities) exceed the number which can be sold in such offering without a
reduction in the anticipated number of, or in the selling price anticipated to
be received for, the securities to be sold in such public offering, then: (i) if
such registration is a primary registration on behalf of the Company, the
Company will include therein: (x) first up to the full amount of securities to
be included therein for the account of the Company that, in the opinion of the
managing underwriter, can be sold, and (y) second, up to the full amount of the
Initial Registrable Shares and the Registrable Securities which the holders
thereof propose to include in such registration that, in the opinion of the
managing underwriter, can be sold without adversely affecting the success of the
offering; and (ii) if such registration is an underwritten secondary
registration on behalf of holders of equity securities of the Company, the
Company will include therein: (x) first up to the full amount of securities to
be included therein for the account of the Company that, in the opinion of the
managing underwriter, can be sold, (y) second, up to the full amount of the
Initial Registrable Shares and the Registrable Securities which the holders
thereof propose to include in such registration that, in the opinion of the
managing underwriter, can be sold, and (z) third, all other securities proposed
to be sold by any other Persons that, in the opinion of the managing
underwriter, can be sold without adversely affecting the success of the
offering.


To the extent that the number of securities held by any particular group to be
included in any such offering must, in the opinion of the managing underwriter,
be so reduced, the aggregate number of shares held by such group that, in the
opinion of the managing underwriter, can be sold in such offering, will be
allocated pro rata among the members of such group in proportion to the number
of securities eligible for registration in such offering held by each member of
such group (or, in the case of such a group other than the Initial Holders and
the Shareholders, in accordance with the priorities then existing among the
Company and such holders or, if none, as the Company may otherwise determine).
For purposes of the Section 3.1(b), the Initial Holders and the Shareholders
shall be considered as one group, and any reduction in shares to be registered
will be allocated pro rata as one group among the Initial Registrable Shares and
the Registrable Securities which the holders thereof propose to be included in
such registration.
 
(c)    Delay of Registration. No holder of Registrable Securities shall have any
right to take any action to restrain, enjoin or otherwise delay any registration
as the result of any controversy that might arise with respect to the
interpretation or implementation of this Agreement.
 
 
3.2     Registration Procedures. If and whenever the Company is required to use
its reasonable best efforts to effect the registration of any Registrable
Securities under the Securities Act as provided in Section 3.1, the Company will
as expeditiously as possible:
 
 
(a)    prepare and file with the Commission the appropriate registration
statement to effect such registration and use its reasonable best efforts to
cause such registration statement to become and remain effective for the period
of the disposition
 

 
13

--------------------------------------------------------------------------------

 

 
contemplated thereby; provided, however, that the Company may discontinue any
registration of its securities which are not Registrable Securities (and, under
the circumstances specified in Section 3.1(a), its securities which are
Registrable Securities) at any time prior to the effective date of the
registration statement relating thereto;
 
(b)    prepare and file with the Commission such amendments and supplements to
such registration statement and the prospectus used in connection therewith as
may be necessary to comply with the provisions of the Securities Act with
respect to the disposition of all Registrable Securities covered by such
registration statement, including such amendments and supplements as may be
necessary to reflect the intended method of disposition;
 
(c)    use its reasonable best efforts to cause such registration statement to
be declared effective by the Commission under the Securities Act as soon as
practicable to permit the disposition of the Registrable Securities by the
holders on The Nasdaq National Market or such other exchange or market upon
which the Company’s shares are traded;
 
(d)    make available for inspection by any Shareholder covered by any
registration statement filed pursuant to this Agreement all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the “Records”) as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company’s officers,
directors and employees to supply all information reasonably requested by any
Shareholder in connection with such registration statement. Records which the
Company determines in good faith to be confidential and which it notifies the
Shareholders are confidential shall not be disclosed by the Shareholders unless
(i) the disclosure of such Records is necessary to avoid or correct a
misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public. Each Shareholder agrees by acquisition of its
Registrable Securities that it will, upon learning that disclosure of such
Records is sought in a court of competent jurisdiction, give notice to the
Company and allow the Company, at the Company's expense, to undertake
appropriate action to prevent disclosure of the Records deemed confidential;
 
(e)    provide a legal opinion of the Company's outside counsel, dated the
effective date of any registration statement filed pursuant to this Agreement
(and, if such registration includes an underwritten public offering, dated the
date of the closing under the underwriting agreement), with respect to the
registration statement, each amendment and supplement thereto, the prospectus
included therein (including the preliminary prospectus) and such other documents
relating thereto in customary form and covering such matters of the type
customarily covered by legal opinions of such nature (in a form reasonably
acceptable to the holders of a majority of the Registrable Securities included
in the registration);
 
 
(f)    make every reasonable effort to prevent the issuance of any stop order
suspending the effectiveness of any registration statement filed pursuant to
this
 

 
14

--------------------------------------------------------------------------------

 

 
Agreement or of any order preventing or suspending the use of any preliminary
prospectus and, if any such order is issued, to obtain the withdrawal of any
such order at the earliest possible moment;
 
(g)    if requested by any holder of Registrable Securities covered by any
registration statement filed pursuant to this Agreement, promptly incorporate in
a prospectus supplement or post-effective amendment such information as such
holder reasonably requests to be included therein, including, without
limitation, with respect to the number of Registrable Securities being sold by
such holder, the purchase price being paid therefor and with respect to any
other terms of any underwritten offering of the Registrable Securities to be
sold in such offering; and make all required filings of such prospectus
supplement or post-effective amendment as soon as practicable after being
notified of the matters incorporated in such prospectus supplement or
post-effective amendment;
 
(h)    provide and cause to be maintained a transfer agent and registrar for all
Registrable Securities covered by such registration statement from and after the
effective date of such registration statement;
 
(i)    if the Company shall maintain the listing of any shares of common stock
on The Nasdaq National Market or any other securities exchange or national
market system, use its reasonable best efforts to list all Registrable
Securities covered by such registration statement on any securities exchange or
national market system on which any of the Registrable Securities are then
listed;
 
(j)    promptly notify each seller of Registrable Securities:


(A) when such registration statement or any prospectus used in connection
therewith, or any amendment or supplement thereto, has been filed and, with
respect to such registration statement or any post-effective amendment thereto,
when the same has become effective;


(B) of any written comments from the Commission with respect to any filing
referred to in clause (i) and of any written request by the Commission for
amendments or supplements to such registration statement or prospectus;


(C) of the notification to the Company by the Commission of its initiation of
any proceeding with respect to the issuance by the Commission of any stop order
suspending the effectiveness of such registration statement; and


(D) of the receipt by the Company of any notification with respect to the
suspension of the effectiveness of such registration statement;


(k)     furnish to each seller of Registrable Securities covered by any
registration statement filed pursuant to this Agreement such number of conformed
copies of such

 
15

--------------------------------------------------------------------------------

 

registration statement and of each amendment and supplement thereto (in each
case including all exhibits and documents incorporated by reference), such
number of copies of the prospectus contained in such registration statement
(including each preliminary prospectus and any summary prospectus) and any other
prospectus filed under Rule 424 promulgated under the Securities Act relating to
such holder's Registrable Securities, and such other documents as such seller
may reasonably request to facilitate the intended disposition of its Registrable
Securities;

(l)     register or qualify all Registrable Securities covered by any
registration statement filed pursuant to this Agreement under such other
securities or blue sky laws of such jurisdictions as each seller of Registrable
Securities shall reasonably request, to keep such registration or qualification
in effect for so long as such registration statement remains in effect, and take
any other action which may be reasonably necessary or advisable to enable such
seller of Registrable Securities to consummate the disposition in such
jurisdictions of the Registrable Securities owned by such seller of Registrable
Securities, except that the Company shall not for any such purpose be required
(i) to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this Paragraph (l)
be obligated to be so qualified, (ii) to subject itself to taxation in any such
jurisdiction or (iii) to take any action which would subject it to general
service of process in any jurisdiction wherein it would not but for the
requirements of this Paragraph (l) be so subject;


(m)     notify each seller of Registrable Securities covered by any registration
statement filed pursuant to this Agreement, (A) at any time when a prospectus
relating thereto is required to be delivered under the Securities Act, (B) of
the happening of any event as a result of which any prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to make the statements therein, in the light of the circumstances
under which they were made, not misleading, and (C) at the request of any such
seller of Registrable Securities, promptly prepare and furnish to such seller of
Registrable Securities a reasonable number of copies of a supplement to or an
amendment of such prospectus as may be necessary so that, as thereafter
delivered to the purchasers of such securities, such prospectus shall not
include an untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading;


(n)     make available for inspection by any seller of Registrable Securities
covered by any registration statement filed pursuant to this Agreement, any
underwriter participating in any disposition pursuant to such registration
statement and any attorney, accountant or other agent retained by any such
seller or underwriter (collectively, the "Inspectors"), all financial and other
records, pertinent corporate documents and properties of the Company
(collectively, the "Records") as shall be reasonably necessary to enable them to
exercise their due diligence responsibility, and cause the Company's officers,
directors and employees to supply all information reasonably requested by any
such Inspector in connection with such registration statement. Records which the
Company determines, in good faith, to be confidential and which it notifies the
Inspectors are confidential shall not be disclosed by the Inspectors unless (i)
the disclosure of such Records is necessary to avoid or correct a

 
16

--------------------------------------------------------------------------------

 

misstatement or omission in the registration statement, (ii) the release of such
Records is ordered pursuant to a subpoena or other order from a court of
competent jurisdiction or (iii) the information in such Records has been made
generally available to the public. Each seller of Registrable Securities agrees
by acquisition of its Registrable Securities that it will, upon learning that
disclosure of such Records is sought in a court of competent jurisdiction, give
notice to the Company and allow the Company, at the Company's expense, to
undertake appropriate action to prevent disclosure of the Records deemed
confidential; and


(o)    enter into such customary agreements and take all such other reasonable
actions as the holders of a majority of the Registrable Securities included in
any registration statement filed pursuant to this Agreement reasonably request
in order to expedite or facilitate the disposition of such Registrable
Securities; provided, that no holder of Registrable Securities shall have any
indemnification or contribution obligation inconsistent with Section 6 hereof.

 
4.    Restrictive Legend. Each certificate representing Registrable Securities
issued, and, except as otherwise provided in Section 5, each certificate issued
upon exchange or transfer of any Registrable Securities, shall be stamped or
otherwise imprinted with legends substantially in the following form:
 
 
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “FEDERAL ACT”), OR ANY STATE SECURITIES
LAW, AND HAVE BEEN ACQUIRED BY THE REGISTERED OWNER HEREOF FOR PURPOSES OF
INVESTMENT AND HAVE BEEN ISSUED OR SOLD IN RELIANCE ON STATUTORY EXEMPTIONS
CONTAINED IN THE FEDERAL ACT OR AVAILABLE UNDER APPLICABLE STATE SECURITIES
LAWS. THE SHARES MAY NOT BE SOLD, TRANSFERRED, OR OTHERWISE DISPOSED OF EXCEPT
IN A TRANSACTION WHICH IS EXEMPT UNDER THE FEDERAL ACT AND ANY OTHER APPLICABLE
STATE SECURITIES LAWS OR PURSUANT TO AN EFFECTIVE REGISTRATION UNDER SUCH ACT
AND LAWS; IN THE CASE OF RELIANCE UPON AN EXEMPTION, THE COMPANY MUST HAVE
RECEIVED AN OPINION OF COUNSEL SATISFACTORY TO IT THAT SUCH TRANSACTION IS
EXEMPT AND DOES NOT REQUIRE SUCH REGISTRATION OF THE SHARES.”
 
“THE SALE OF THE SHARES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO CERTAIN
RESTRICTIONS AS SET FORTH IN SECTION 10 OF THAT CERTAIN REGISTRATION RIGHTS
AGREEMENT, AMONG JAMES
 

 
17

--------------------------------------------------------------------------------

 

 
RIVER COAL COMPANY AND THE SHAREHOLDER SIGNATORIES THERETO, DATED AS OF MAY 31,
2005.”
 
5.    Notice of Proposed Transfer.
 
(a)    Prior to any proposed transfer or other disposition of any Registrable
Security (other than under circumstances described in Sections 2 or 3), the
holder thereof shall give written notice to the Company of its intention to do
so. Each such notice shall describe the manner of the proposed transfer or
disposition and, if requested by the Company, shall be accompanied by an opinion
of counsel reasonably satisfactory to the Company to the effect that the
proposed transaction may be effected without registration under the Securities
Act and applicable state securities laws, whereupon the holder shall be entitled
to transfer or otherwise dispose of such Registrable Security in accordance with
the terms of its notice. Each certificate for Registrable Securities transferred
as provided above shall bear both legends set forth in Section 4, except that
such certificate shall not bear the first such legend if (a) such transfer is in
accordance with the provisions of Rule 144 under the Securities Act (or any
other rule under the Securities Act permitting public sale without registration
thereunder) or (b) the opinion of counsel referred to above is to the further
effect that the transferee and any subsequent transferee (other than an
affiliate of the Company) would be entitled to transfer such securities in a
public sale without registration under the Securities Act or any applicable
state securities law.
 
(b)    The foregoing restrictions on transfer and disposition of Registrable
Securities shall terminate as to any particular shares of Registrable Securities
when such shares shall have been effectively registered under the Securities Act
and sold or otherwise disposed by the seller thereof in accordance with the
method of disposition set forth in the registration statement covering such
shares. Whenever a holder of Registrable Securities demonstrates to the Company
(and its counsel) that the provisions of Rule 144(k) of the Securities Act are
available to such holder without limitation, such holder shall be entitled to
receive from the Company, without expense, a new certificate representing its
shares of Registrable Securities not bearing the first legend set forth in
Section 4.
 
6.    Indemnification.
 
6.1    Indemnification by the Company. In the event of any registration of any
Registrable Securities under the Securities Act, the Company will indemnify and
hold harmless each seller of Registrable Securities covered by such registration
statement, each of their respective officers, directors and partners and each
other Person, if any, who controls such seller, within the meaning of Section 15
of the Securities Act, from and against any losses, claims, damages or
liabilities, joint or several, to which such seller, director, officer, partner
or controlling person may become subject under the Securities Act or otherwise,
insofar as such losses, claims, damages or liabilities (or actions in respect
thereof) arise out of or are based upon any untrue statement or alleged untrue
statement of any material fact contained in any registration statement under
which such Registered Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, or arise out of or are
based upon
 

 
18

--------------------------------------------------------------------------------

 

 
any violation by the Company of any rule or regulation or any action or inaction
required by the Company in connection with such registration and the Company
will reimburse each such seller, director, officer, partner and controlling
person for any legal or any other expenses reasonably incurred by them in
connection with investigating or defending any such loss, claim, damage,
liability or action; provided, however, that the Company shall not be liable in
any such case if and to the extent that any such loss, claim, damage or
liability (or action in respect thereof) arises out of or is based upon an
untrue statement or alleged untrue statement or omission or alleged omission
made or omitted in such registration statement, any such preliminary prospectus,
final prospectus, summary prospectus, amendment or supplement in reliance upon
and in conformity with written information furnished to the Company by or on
behalf of such seller, director, officer, partner or such controlling person
specifically for use in such registration statement, prospectus, amendment or
supplement, and, provided, further, that the Company shall not be liable to any
Person who participates as an underwriter in the offering or sale of Registrable
Securities or any other Person, if any, who controls such underwriter, within
the meaning of the Securities Act, in any such case to the extent that any such
loss, claim, damage or liability (or action in respect thereof) arises out of
such Person's failure to send or give a copy of the final prospectus on file
with the Commission at the time the registration statement becomes effective or
in the amended prospectus filed with the Commission pursuant to Rule 424(b) or
any successor rule, as the same may be then supplemented or amended, to the
Person asserting an untrue statement or alleged untrue statement or omission or
alleged omission, at or prior to the written confirmation of the sale of
Registrable Securities to such Person if such statement or omission was
corrected in such final prospectus and if under applicable law a copy of such
final prospectus was required to have been given or sent to such Person by or on
behalf of such underwriter. Such indemnity shall remain in full force and effect
regardless of any investigation made by or on behalf of such seller, director,
officer, partner or controlling person and shall survive the transfer of such
securities by such seller.
 
6.2    Indemnification by the Sellers. Each holder of Registrable Securities
that are registered by the Company pursuant to Article 2 or 3 will, jointly and
severally, indemnify and hold harmless the Company, each director of the
Company, each officer of the Company and each other Person, if any, who controls
the Company within the meaning of the Securities Act, from and against any
losses, claims, damages or liabilities, joint or several, to which the Company,
or any such director, officer or controlling Person may become subject under the
Securities Act or otherwise, insofar as such losses, claims, damages or
liabilities (or actions in respect thereof) arise out of or are based upon any
untrue statement or alleged untrue statement of a material fact contained in any
registration statement under which such Registered Securities were registered
under the Securities Act, any preliminary prospectus, final prospectus or
summary prospectus contained therein, or any amendment or supplement thereto, or
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading, if
such statement or alleged statement or omission or alleged omission was made in
reliance upon and in conformity with information furnished in writing to the
Company by or on behalf of such seller in connection with such registration
statement, prospectus, amendment or supplement specifically for use therein.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling Person and shall survive the transfer of such securities by such
holder. In no event shall any indemnity by a holder of Registrable Securities
exceed the aggregate price to the public (minus
 

 
19

--------------------------------------------------------------------------------

 

 
underwriter commissions and discounts) of the Registrable Securities of such
holder included in such registration.
 
6.3    Notices of Claims, etc. Promptly after receipt by an indemnified party of
notice of the commencement of any action or proceeding involving a claim
referred to in this Article 6, such indemnified party will, if a claim in
respect thereof is to be made against an indemnifying party, promptly give
written notice to the latter of the commencement of such action, provided that
the failure of any indemnified party to give notice as provided herein shall not
relieve the indemnifying party of its obligations under this Article 6, except
and to the extent that the indemnifying party is prejudiced by such failure to
give notice. In case any such action is brought against an indemnified party,
the indemnifying party shall be entitled to participate in and to assume the
defense thereof, jointly with any other indemnifying party similarly notified to
the extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election to assume the defense thereof, the
indemnifying party shall not be liable to such indemnified party for any legal
or other expenses subsequently incurred by the latter in connection with the
defense thereof other than reasonable out-of-pocket costs of investigation and
of liaison with counsel so selected, provided, however, that, if the defendants
in any such action include both the indemnified party and the indemnifying party
and the counsel for the indemnified party reasonably concludes that there may be
a conflict of interest between the indemnifying party and the indemnified party
in the conduct of the defense of such action and has advised the indemnified
party in writing, that such a conflict of interest exists, the indemnified party
shall have the right to select separate counsel and to assume such legal
defenses and otherwise to participate in the defense of such action, with the
expenses and fees of such separate counsel and other expenses related to such
participation to be reimbursed by the indemnifying party as incurred. No
indemnifying party shall, without the prior written consent of the indemnified
party, consent to the entry of any judgment or enter into any settlement with
respect to any claim or action for which indemnity is sought hereunder, and no
indemnifying party shall be liable for any settlement entered into without its
prior written consent.
 
6.4    Contribution. In order to provide for just and equitable contribution to
joint liability under the Securities Act in any case in which either (i) any
holder of Registrable Securities exercising rights under this Agreement, or any
controlling person of any such holder, makes a claim for indemnification
pursuant to this Article 6 but it is judicially determined (by the entry of a
final judgment or decree by a court of competent jurisdiction and the expiration
of time to appeal or the denial of the last right of appeal) that such
indemnification may not be enforced in such case notwithstanding the fact that
this Article 6 provides for indemnification in such case, or (ii) contribution
under the Securities Act may be required on the part of any such selling holder
or any such controlling person in circumstances for which indemnification is
provided under this Article 6; then, and in each such case, the Company and such
holder will contribute to the aggregate losses, claims, damages or liabilities
to which they may be subject (after contribution from others) (A) in such
proportion so that such holder is responsible for the portion represented by the
percentage that the public offering price of its Registrable Securities offered
by the registration statement bears to the public offering price of all
securities offered by such registration statement, and the Company is
responsible for the remaining portion or (B) if the allocation provided by
clause (A) above is not permitted by applicable law, in such proportion as is
appropriate to reflect not only
 

 
20

--------------------------------------------------------------------------------

 

 
the relative proceeds but also the relative fault of each of the contributing
parties, on the one hand, and the party receiving contribution on the other hand
in connection with statements or omissions that resulted in such losses, claims,
damages, expenses or liabilities, as well as any other relevant equitable
considerations; provided, however, that, in any such case, (X) no such holder
will be required to contribute any amount in excess of the public offering price
of all such Registrable Securities offered by it pursuant to such registration
statement; and (Y) no person or entity guilty of fraudulent misrepresentation
(within the meaning of Section 11(f) of the Securities Act) will be entitled to
contribution from any person or entity who was not guilty of such fraudulent
misrepresentation. Relative fault shall be determined by reference to, among
things, whether the untrue or alleged untrue statement of a material fact or the
omission or alleged omission to state a material fact relates to information
supplied by the Company, or by the holder, and the relative intent, knowledge,
access to information and opportunity to correct or prevent such untrue
statement or omission. The amount paid or payable by an indemnified party as a
result of the losses, claims, damages, expenses or liabilities (or actions in
respect thereof) referred to above in this Section 6.4 shall be deemed to
include any legal or other expenses reasonably incurred by a party entitled to
contribution in connection with investigating or defending such action or claim.
Any party entitled to contribution will promptly, after receipt of notice of
commencement of any action or proceeding against such party in respect of which
a claim for contribution may be made against another party or parties under this
Section 6.4, notify such party or parties from whom contribution may be sought,
but the omission so to notify such party or parties shall not relieve the party
or parties from whom contribution may be sought from any obligation it or they
may have hereunder or otherwise than under this Section 6.4, to the extent that
such party or parties were not adversely affected by such omission. The
contribution agreement set forth above shall be in addition to any liabilities
which any party may have at common law or otherwise. The contribution provided
for in this Section 6.4 shall survive the termination of this Agreement and
shall remain in full force and effect regardless of any investigation made by or
on behalf of any indemnified party.
 
7.    Holdback Agreement. Unless the underwriters in a given public offering
(or, in the case of a non-underwritten public offering, the Company) otherwise
agree, and to the extent not otherwise inconsistent with applicable law, each
Shareholder, by acquisition of its Shares, agrees not to effect any public sale
or distribution (including a sale under Rule 144 or Regulation S (or any similar
provisions then in effect)) of such securities, or any securities convertible
into or exchangeable or exercisable for such securities, (a) during the seven
days prior to the effective date of any registration statement filed by the
Company in connection with a public offering and (b) during the 120 days after
the effective date of any registration statement filed by the Company in
connection with a public offering, in either case except as part of such
registration statement, whether or not such holder participates in such
registration; provided, however, that the provisions of this Section 7 shall not
apply to Registrable Securities to the extent such Registrable Securities are
registered in the applicable public offering.
 
8.    Cessation of Sales. Each Shareholder agrees that, upon receipt of any
notice from the Company of the happening of a Material Event, such Shareholder
will forthwith discontinue disposition of Registrable Securities pursuant to the
then current prospectus until (i) such Shareholder is advised in writing by the
Company that a new registration statement covering the offer of Registrable
Securities has become effective under the Securities Act, (ii) such
 

 
21

--------------------------------------------------------------------------------

 

 
Shareholder receives copies of any required supplemented or amended prospectus,
or (iii) such Shareholder is advised in writing by the Company that the use of
the prospectus may be resumed; provided, however, that the Company shall use its
reasonable best efforts to cure any such misstatement, omission or event that is
applicable to the registration statement as soon as reasonably practicable after
delivery of such notice of the happening of a Material Event. Such periods of
discontinued use of the registration statement shall not exceed 120 days in any
365-day period. If so directed by the Company, on the happening of a Material
Event, each Shareholder will deliver to the Company (at the Company's expense)
all copies, other than permanent file copies then in such Shareholder’s
possession, of the prospectus covering such Registrable Securities current at
the time of receipt of such notice.
 
9.    Termination; Rule 144 Sales. This Agreement shall terminate on the date on
which there cease to be any Registrable Securities outstanding; provided,
however, that the provisions of Section 6 shall survive any termination of this
Agreement. In addition, notwithstanding anything contained in Sections 2 or 3 to
the contrary, a holder of Registrable Securities shall not have any registration
rights pursuant to Sections 2 or 3 herein if such holder of Registrable
Securities can sell all of its Registrable Securities pursuant to Rule 144(k) of
the Securities Act within a ninety (90) day period.
 
10.    Sales Limitations. Notwithstanding anything in this Agreement to the
contrary, the Shareholder agree that the Shareholders collectively shall not
effect the sale or distribution of greater than 33.33% of the Registrable
Securities registered pursuant to this Agreement during any ninety (90) day
period beginning on the Lockup Date; provided, however, that if the Shareholders
collectively effect the sale or distribution of less than such percentage in any
such 90-day period, then the Shareholders may collectively sell up to an
additional amount of Registrable Securities equal to the amount by which the
percentage sold in such earlier 90-day period was less than such percentage,
such that the Shareholders will be permitted to sell 100% of such securities (to
the extent registered) within 270 days from the Lockup Date. By way of example,
if the Shareholders collectively sell an aggregate of 20% of such securities
during the initial 90-day period, they shall be permitted to collectively sell
an aggregate of 46.66% (33.33% + 13.33%) of such securities during the following
90-day period. The Shareholders understand and agree that the Registrable
Securities will contain a legend reflecting such restrictions.
 
11.    Obligations of Sellers. In connection with each registration hereunder,
and as a condition to the Company's obligations hereunder to any selling
Shareholder, each seller of Registrable Securities will furnish to the Company
in writing such information with respect to such seller and its proposed
disposition as shall be reasonably necessary in order to insure compliance with
the Securities Act and with all other federal and applicable state securities
laws. Without limiting the generality of the foregoing, in connection with each
registration covering an underwritten public offering, each seller of
Registrable Securities agrees to enter into the underwriting agreement between
the Company and such underwriters and to complete and execute all
questionnaires, powers of attorney, and other documents or instruments
reasonably requested under the terms of the underwriting agreement.
 
12.    Amendments and Waivers. This Agreement may be amended and the Company may
take any action herein prohibited or omit to perform any act required herein to
be
 

 
22

--------------------------------------------------------------------------------

 

 
performed by it, if the Company has obtained the written consent of the holders
of greater than fifty percent (50%) of the Registrable Securities (by number of
shares). Each holder of any Registrable Securities at the time or thereafter
outstanding shall be bound by any consent authorized by this Section 12, whether
such Registrable Securities shall have been marked to indicate such consent.
 
13.    Inconsistent Agreements. Nothing contained herein shall limit or restrict
the Company’s right to grant registration rights to other Persons.
 

 
23

--------------------------------------------------------------------------------

 

 
14.    Notices. Except as otherwise provided in this Agreement, all notices and
other communications hereunder shall be in writing and delivered personally,
sent by pre-paid, first class, certified or registered airmail, return receipt
requested or by an express courier service to the intended recipient thereof at
its address set forth below. Any such notice shall be deemed to have been duly
given immediately upon delivery in person, or five days after mailing (or the
second day after delivery to an express courier service), and in proving the
same it shall be sufficient to show that the envelope containing the notice was
duly addressed, stamped and posted or that the envelope was delivered to an
express courier service, as the case may be. The addresses of the parties for
the purposes of this Agreement are as follows:
 
If to Company:  James River Coal Company
901 E. Byrd Street
Suite 1600
Richmond, Virginia 23219
Attention: President


with copy to:   Kilpatrick Stockton LLP
1100 Peachtree Street
Atlanta, Georgia 30309
Attention: David A. Stockton, Esq.


If to holders of the  
Registrable Securities:  At their respective addresses of
record as maintained on the stock
records of the Company


15.    Headings. The headings of the several articles and sections of this
Agreement are inserted for convenience of reference only. They do not constitute
a part of this Agreement and shall not limit or otherwise affect the meaning or
interpretation of any provision hereof.
 
16.    Governing Law. This Agreement has been executed and delivered in the
State of New York and shall be construed and enforced in accordance with, and
the rights of the parties shall be governed by, the laws of the State of New
York.
 
17.    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, and all such
counterparts shall together constitute one and the same instrument.
 
18.    Severability. Whenever possible, each provision of this Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Agreement is held to be invalid, illegal or
unenforceable under any applicable law or rule in any jurisdiction, such
provision will be ineffective only to the extent of such invalidity, illegality
or unenforceability in such jurisdiction, without invalidating the remainder of
this Agreement in such jurisdiction or any other provision hereof in any other
jurisdiction.
 

 
24

--------------------------------------------------------------------------------

 

 
19.    Entire Agreement. This Agreement supersedes all prior discussions and
agreements between the parties with respect to the subject matter hereof, and
this Agreement contains the sole and entire agreement of the parties with
respect to the matters covered hereby. This Agreement shall not be altered or
amended except by an instrument in writing signed by or on behalf of the party
entitled to the benefit of the provision against whom enforcement is sought.
 
20.    Waiver. Any term or condition of this Agreement may be waived at any time
by the party which is entitled to the benefit thereof, but only if such waiver
is evidenced by a writing signed by such party. No failure on the part of any
party hereto to exercise, and no delay in exercising any right, power or remedy
created hereunder, shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, power or remedy by any such party preclude any
other or further exercise thereof or the exercise of any other right, power or
remedy. No waiver by any party hereto of any breach of or default in any term or
condition of this Agreement shall constitute a waiver of or assent to any
succeeding breach of or default in the same or any other term or condition
hereof.
 
21.    Number and Gender. Where the context requires, the use of the singular
form herein shall include the plural, the use of the plural shall include the
singular, and the use of any gender shall include any and all genders.
 
 
[Signatures Appear on Following Page]
 

 
25

--------------------------------------------------------------------------------

 

 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.
 



 
JAMES RIVER COAL COMPANY
 
 
 
By:/s/ Peter T. Socha                                            
Name: Peter T. Socha
Title: President and Chief Executive Officer






 
SELLERS:
         
/s/ Timothy R. Aull
 

--------------------------------------------------------------------------------

Timothy R. Aull
         
/s/ Joseph A. Aull
 

--------------------------------------------------------------------------------

Joseph A. Aull
         
/s/ Lena R. Aull
 

--------------------------------------------------------------------------------

Lena R. Aull
         
/s/ John W. Worth
 

--------------------------------------------------------------------------------

John W. Worth
         
/s/ Michael W. Howard
 

--------------------------------------------------------------------------------

Michael W. Howard
         
/s/ Jeffrey R. Sermersheim
 

--------------------------------------------------------------------------------

Jeffrey R. Sermersheim
         
 
 

--------------------------------------------------------------------------------

Harold Hurt


 
26

--------------------------------------------------------------------------------

 






 
The Lisa Ann Huffman Trust #1
         
By: /s/ Alan R. Howard                        
 
Name: Alan R. Howard
 
Title: Trustee
         
The Jacqueline Marie Mize Trust #2
         
By: /s/ Alan R. Howard                       
 
Name: Alan R. Howard
 
Title: Trustee
         
The Vickie Lynn Insko Trust #3
         
By: /s/ Alan R. Howard                       
 
Name: Alan R. Howard
 
Title: Trustee
         
The Timothy R. Aull Trust #4
         
By: /s/ Alan R. Howard                      
 
Name: Alan R. Howard
 
Title: Trustee
         
The Mary Teresita Aull Trust #5
         
By: /s/ Alan R. Howard             
 
Name: Alan R. Howard
 
Title: Trustee
     
The Wesley Morgan Aull Trust #6
         
By: /s/ Alan R. Howard         
 
Name: Alan R. Howard
 
Title: Trustee


 
27

--------------------------------------------------------------------------------

 






 
The Matthew Robert Aull Trust #7
         
 /s/ Alan R. Howard                         
 
Name: Alan R. Howard
 
Title: Trustee
         
Terra Firma Consulting Company
         
 /s/ Harold Hurt                                     
 
By: Harold Hurt
         
TRUST BENEFICIARIES:
     
The Lisa Ann Huffman Trust #1
     
_______________________________________
 
Lisa Ann Huffman, Beneficiary
         
The Jacqueline Marie Mize Trust #2
     
_______________________________________
 
Jacqueline Marie Mize, Beneficiary
         
The Vickie Lynn Insko Trust #3
     
_______________________________________
 
Vickie Lynn Insko, Beneficiary
         
The Mary Teresita Aull Trust #5
     
_______________________________________
 
Mary Teresita Aull, Beneficiary


 
28

--------------------------------------------------------------------------------

 




 
The Wesley Morgan Aull Trust #6
     
_______________________________________
 
Wesley Morgan Aull, Beneficiary
     
The Matthew Robert Aull Trust #7
     
____________________________________
 
Matthew Robert Aull, Beneficiary



 